Order entered December 28, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01019-CV

          USAA CASUALTY INSURANCE COMPANY, Appellant

                                         V.

 SUNNY LETOT, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
               SIMILARLY SITUATED, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DC-13-00156-E

                                      ORDER

      Before the Court is appellant’s December 22, 2020 unopposed motion for

extension of time to file its brief. We GRANT the motion and ORDER the brief

be filed no later than February 1, 2021. Because this is an accelerated appeal, we

caution appellant that further extension requests will be disfavored.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE